McCarthy, J.
The defendant, by movmg on the original ’ papers to vacate the attachment, concedes all that is stated in the affidavits and their legal intendment.
Section 636, Code of Civil Procedure, does not apply to this court (See § 3160, Code Civ. Proc.), but section 3169 does.
We think the affidavits, although not as full as they might be, are sufficient to sustain this attachment.
Order is, therefore, affirmed, with costs.
Ehrlich, Ch. J., and Van Wyck, J., concur.
Order affirmed, with costs.